CALOGERO, J.,
assigns concurring reasons: I construe the court of appeal’s writ denial as indicating a considered examination of defendant’s writ application, a determination that defendant’s arguments are not so persuasive as to warrant the exercise of their supervisory jurisdiction, and a determination that defendant should have an opportunity to raise the issue anew on appeal if convicted. Relator’s “adequate remedy by appeal” in event of conviction, a phrase sometimes used by this Court in the distant past under similar circumstances, should perhaps better be that “defendant may raise his complaint anew in the event of conviction.”